PER CURIAM.
*80This court granted appellant’s petition to appeal from an “interlocutory minute order” of the lower court staying “all proceedings” in this action. The record here before us on review fails to disclose any formal order of the lower court or any minute entry staying the proceedings. All the record contains is a notice of respondents to the effect that the court had entered such an order. This does not constitute an order from which an appeal will lie.1
Appeal dismissed.

. See: Rule 72(b), U.R.C.P.; see also Robison v. Fillmore Commercial & Savings Bank, 61 Utah 398, 213 P. 790, and Hartford Accident & Indemnity v. Clegg, 103 Utah 414, 135 P.2d 919.